t c memo united_states tax_court steven rothman and rory rothman petitioners v commissioner of internal revenue respondent docket no filed date frank agostino reuben g muller eduardo s chung lawrence m brody and jairo g cano for petitioners marissa j savit peggy gartenbaum and nancy j lee for respondent memorandum opinion laro judge during petitioners contributed a historic preservation facade easement easement on their residence in brooklyn new york brooklyn in respect thereof petitioners claimed a noncash charitable_contribution_deduction of dollar_figure on their joint federal_income_tax return return and an excess charitable_contribution carryover of dollar_figure on their joint federal_income_tax return return respondent disallowed the deduction and the carryover in full determining respective deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax with respect to the noncash contribution respondent determined for and that petitioners were liable for accuracy-related_penalties under sec_6662 h or alternatively for accuracy-related_penalties under sec_6662 and b or this case is presently before the court on petitioners’ motion for partial summary_judgment petitioners’ motion and respondent’s motion for partial summary_judgment respondent’s motion each party has filed with the court a response to the other’s motion and two supporting memorandums of law the parties agree that this case is ripe for partial summary adjudication as to whether petitioners obtained a qualified_appraisal in connection with their federal_income_tax 1petitioners also claimed on the return a cash charitable_contribution_deduction of dollar_figure respondent disallowed the cash contribution deduction in full and determined a accuracy-related_penalty with respect thereto neither the deductibility of the cash contribution nor the related penalty are before the court at this stage of the proceeding 2unless otherwise indicated section references are to the applicable version of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded reporting of the noncash donation we decide whether the appraisal attached to the return was a qualified_appraisal for purposes of sec_170 we hold it was not though we agree with petitioners as they assert in their response that there are material issues of fact as to whether the reasonable_cause exception in sec_170 excuses their noncompliance consequently we shall deny petitioners’ motion and we shall grant respondent’s motion in that petitioners did not obtain a qualified_appraisal background we derive the facts in this background section from the parties’ motion papers the exhibits submitted therewith and the pleadings petitioners resided in new york when they petitioned the court in petitioners purchased their brooklyn residence subject property in fee simple the subject property is a four-story townhouse which at all relevant times has been used as a single-family residence and a therapy office the subject property is within the brooklyn heights historic_district district and it is designated by the u s department of the interior national park service as a 3although we may refer to petitioners’ contribution of the easement as a donation we render no opinion as to whether the contribution was made with charitable intent and without the receipt or expectation of adequate_consideration see 477_us_105 certified_historic_structure that contributes to the significance of the district citimortgage inc and wachovia bank n a each held a mortgage collectively mortgages on the subject property at all pertinent times during petitioners executed a conservation deed of easement deed of easement granting to the national architectural trust nat an open space and architectural facade easement on the subject property the deed of easement prohibited petitioners from altering that portion of the subject property’s facade visible from the street level opposite that property without nat’s express written consent the deed of easement was dated date and petitioners’ signatures were notarized on date nat’s president accepted the deed of easement on nat’s behalf on date the new york city department of finance office of the city register recorded the deed of easement on date in connection with the contribution petitioners retained mitchell maxwell jackson inc mmj a new york real_estate appraisal services firm to appraise the subject property and the easement alexander j rosado who was licensed as a certified residential real_estate appraiser by the state of new york from at least 4nat currently known as the trust for architectural easements was at all relevant times tax exempt under sec_501 and a qualified_organization under sec_170 date through date inspected the subject property and completed the appraisal steven m knobel who was licensed as a certified residential real_estate appraiser by the state of new york state from at least date through date supervised the appraisal mmj was paid dollar_figure for the services of messrs rosado and knobel in a uniform residential appraisal report appraisal dated date messrs rosado and knobel estimated the market_value of the subject property as dollar_figure million as of date the appraisal gave a legal description and address of the subject property generally described the property’s condition and attached interior and exterior pictures of the property the appraisal identified mmj as the company engaged to prepare the appraisal and it named mr rosado as the appraiser and mr knobel as the supervisory appraiser we hereafter refer to mr rosado as the appraisal’s sole author 5the appraisal states that the subject property is physically and functionally adequate ‘as is’ no major repairs or modernizations are necessary upon inspection the subject was found to be in very good condition overall with a custom designed kitchen and custom designed marble ceramic bath facilities the subject features many ‘turn of the century’ details that generate strong demand for homes within the subject property’s market area the appraisal first used the cost and market data approaches to value the subject property without regard to the easement an addendum to the appraisal addendum stated that petitioners contemplated donating a conservation_easement to nat though the date on which the contribution was or would be made was not specified the addendum included a historical survey of the use and development of easements and it generally identified elements that according to the appraisal negatively affected the value of eased properties mr rosado concluded that the servitude decreased the fair_market_value of the subject property by approximately or dollar_figure explaining on page of the addendum the purpose of this report is to estimate the ‘as is’ value of the subject property and to estimate the impact on the subject property if granted an architectural facade easement this facade easement can and often does have an effect on marketability and the market_value of a property the measurement of this effect or impact is difficult to quantify with any supported precision articles periodicals and books have been written on the subject measurement of the value of the historic easement however in this market area there is no measure or formula that is applicable for all properties the individual properties are so unique that each case 6the appraisal contains contradictory statements as to whether the income approach was also employed to determine the subject property’s market_value without regard to the easement specifically the appraisal’s final reconciliation states that all three classic approaches to value which we understand to include the income approach were considered in reconciling the subject property’s value however the appraisal states also that the income approach was not used must be evaluated on it’s sic own additionally while there are accepted methods for measuring this effect only the market can provide the true test nonetheless there are market measures that provide sufficient data with which to bracket and support a reasonable market indicator mr rosado went on to conclude on page of the addendum that in summary the loss in value is a complex issue while the loss may not be a traditional type of loss the i r s rules and regulations and the laws are clear that preservation of historical areas are the prime concern the most significant manner to prevent builders and developers from destroying historic properties and or areas is to grant easements which legally prevents them from razing classic historical properties historical cities will definitely benefit in the future as our defined historical areas will be preserved in perpetuity as defined and certified by the u s department of interior national register of historic places and the national architectural trust the subject property is an historic example of residential real_estate located in an historic market area it is now generally recognized by the internal_revenue_service that the donation of a facade easement of a property results in a loss of value dedicated charitable_contribution of between and the donation of a commercial property results in a loss of value of between or or higher if development rights are lost the inclusive data support at least these ranges depending on how extensive the facade area is in relation to the land parcel it is our opinion that the presence of the facade conservation_easement would alter the market_value of the subject property in the subject’s market area the appraiser cannot precisely estimate the extent to which this ‘loss in value’ will result from the facade easement due to lack of market data in this situation it is the appraiser’s conclusion that the value of the facade conservation_easement on the subject property would be estimated at dollar_figure which is approximately of the fee simple value of dollar_figure this conclusion is based on consideration of range of value that the i r s has sic historically found to be acceptable as well as historical precedents therefore the presence of the historic facade easement would decrease the fair_market_value of the property rights held by the homeowner of the subject property to dollar_figure petitioners filed the return on or before date claiming thereon a charitable_contribution_deduction of dollar_figure in respect of the easement contribution attached to the return was a copy of the appraisal and form_8283 noncash charitable_contribution part i of section b of the form_8283 containing information on the donated property described the donated property as a historical facade easement on the subject property part iii of section b of the form_8283 declaration of appraiser affirmed that mr rosado holds himself out to the public as an appraiser or that he performs appraisals regularly and that he is qualified to appraise the type of property being valued part iii also reported the date of the appraisal as date even though the appraisal was dated date part iv of section b of the form_8283 donee acknowledgment was signed by nat’s president and confirmed that nat received the donated property on date on the return petitioners claimed an excess charitable_contribution carryover of dollar_figure relating to the noncash contribution respondent issued to petitioners a notice_of_deficiency dated date determining deficiencies in and accuracy-related_penalties with respect to their and federal_income_tax as relevant here respondent disallowed the noncash charitable_contribution_deduction because as he stated petitioners did not establish that the requirements of sec_170 or the regulations thereunder had been met that the value of the easement was dollar_figure or that sec_170 limited the amount of the charitable_contribution_deduction respondent also determined with respect to the noncash contribution that petitioners were liable for accuracy-related_penalties under sec_6662 for gross_valuation_misstatements or in the alternative that petitioners were liable for accuracy-related_penalties under sec_6662 and b for substantial valuation misstatements or still alternatively that petitioners were liable for accuracy-related_penalties under sec_6662 and b and for negligence or disregard of rules or regulations or substantial understatements of income_tax petitioners petitioned the court in response to the notice_of_deficiency discussion i standard of review the court may grant summary_judgment upon all or any part of the legal issues in controversy where the record establishes that there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b for purposes of determining which party bears the burden_of_proof we treat respondent as the moving party and petitioners as the adverse_party classifying the parties in this manner is appropriate because the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn most favorably to the party opposing summary_judgment see 369_us_654 249_f3d_115 2d cir 85_tc_812 the parties contend and we conclude that there are no genuine issues of material fact as to whether the appraisal attached to the return was a qualified_appraisal under sec_170 and sec_1_170a-13 income_tax regs ii parties’ arguments petitioners move the court for a partial summary adjudication in their favor as to whether the appraisal attached to the return was a qualified_appraisal for purposes of sec_170 and sec_1_170a-13 income_tax regs according to petitioners the appraisal actually or substantially complied with the requirements of sec_1_170a-13 income_tax regs or alternatively any noncompliance assuming it exists should be excused on the ground of reasonable_cause under sec_170 respondent similarly moves for partial summary_judgment that the appraisal was not qualified because he maintains the report failed to satisfy the requirements of sec_170 sec_1 170a- c i a and b ii a c d f g i j and k income_tax regs and the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite respondent contends that the substantial compliance doctrine if applicable at all should not be invoked to cure the appraisal’s defects because petitioners neither actually nor substantially complied with the qualified_appraisal requirements we note that respondent does not address whether the reasonable_cause exception in sec_170 otherwise entitles petitioners to the noncash charitable_contribution_deduction claimed iii guiding principles taxpayers are generally allowed a deduction for any charitable_contribution of property made during the taxable_year only if the contribution is verified under regulations prescribed by the secretary sec_170 the amount allowed as a deduction for a noncash contribution of property is the fair_market_value of the 7respondent does not contend and we do not conclude that the mortgages violated the subordination requirement of sec_1_170a-14 income_tax regs see eg mitchell v commissioner t c ___ ___ slip op at p date nor does respondent assert and we decline to conclude that the easement was not protected in perpetuity under sec_170 and sec_1 170a- g ii income_tax regs because nat was not guaranteed a proportionate share of future proceeds in the event of a casualty or condemnation before the mortgages were repaid see eg 134_tc_182 east llc v commissioner tcmemo_2011_84 101_tcm_1380 contributed_property measured as of the donation date see sec_1_170a-1 income_tax regs a deduction claimed for a noncash contribution of property valued at more than dollar_figure is generally denied unless the taxpayers obtain a qualified_appraisal of the donated property and attach to the return for the taxable_year in which the contribution is made such information regarding the property and the appraisal as the secretary requires sec_170 c sec_170 and sec_1_170a-13 income_tax regs collectively require taxpayers claiming a noncash charitable_contribution_deduction of more than dollar_figure to obtain a qualified_appraisal of the contributed_property attach to the return first claiming the deduction a fully completed appraisal_summary ie form and maintain records containing the information required in sec_1 170a- b ii income_tax regs another relevant statutory provision is defra sec through which congress directed the secretary to prescribe regulations requiring any individual closely_held_corporation or personal services corporation claiming a charitable_contribution_deduction for which the claimed value of the contributed_property is 8the requirements of sec_170 apply to petitioners’ donation of the easement to nat because that contribution was completed after the effective date of that section ie after date see american_jobs_creation_act_of_2004 pub_l_no sec_883 sec_118 stat pincite more than dollar_figure to obtain a qualified_appraisal congress defined the term qualified_appraisal to mean an appraisal prepared by a qualified_appraiser that includes among other information a description of the property appraised the fair_market_value of the property on the contribution date and the specific basis for valuation a statement that the appraisal was prepared for income_tax purposes the qualifications of the appraiser and any additional information as the secretary may prescribe by regulation defra sec a stat pincite pursuant to his grant of authority under defra the secretary promulgated sec_1_170a-13 income_tax regs see t d 1988_1_cb_99 stating in the preamble that amendments to the regulations interpreting sec_170 were promulgated to conform existing regulations to defra sec regulations issued under sec_170 define a qualified_appraisal as an appraisal document prepared by a qualified_appraiser no earlier than days before the contribution date and no later than the extended due_date of the return first claiming the deduction sec_1_170a-13 income_tax regs additionally a qualified_appraisal must include the following information 9a qualified_appraisal must also not involve an appraisal fee determined in whole or in part on a percentage of the property’s appraised value sec_1 170a- c d income_tax regs a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed e the name address and the identifying number of the qualified_appraiser and if the qualified_appraiser is acting in his or her capacity as an employee of any person whether an individual corporation or partnerships sic the name address and taxpayer_identification_number of the person who employs or engages the qualified_appraiser f the qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes h the date or dates on which the property was appraised i the appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed sec_1_170a-13 income_tax regs petitioners frame the initial issue to be decided as whether the provisions of sec_1_170a-13 income_tax regs are mandatory requiring strict compliance or directory requiring substantial compliance that question was first answered in the context of the foregoing regulation in 100_tc_32 at issue in bond was whether the taxpayers were entitled to a charitable_contribution_deduction for the contribution of two blimps to a charitable_organization the bond parties agreed upon the value of the contributed_property that a qualified_appraiser completed the appraisal and that the donee organization was qualified to receive the contribution the commissioner however asserted that the taxpayers were not entitled to the claimed deduction because they failed to obtain and attach to their return a separate written appraisal including the reporting information specified in sec_1_170a-13 income_tax regs in concluding that the requirements of sec_1_170a-13 income_tax regs were directory as opposed to mandatory we explained i t is apparent that the essence of sec_170 is to allow certain taxpayers a charitable deduction for contributions made to certain organizations it is equally apparent that the reporting requirements of sec_1_170a-13 income_tax regs are helpful to respondent in the processing and auditing of returns on which charitable deductions are claimed however the reporting requirements do not relate to the substance or essence of whether or not a charitable_contribution was actually made we conclude therefore that the reporting requirements are directory and not mandatory id pincite citations omitted this court held the taxpayers had substantially complied with the requirements of sec_1_170a-13 income_tax regs noting that information missing from their return was promptly furnished to the commissioner’s revenue_agent at or near the beginning of the audit since bond taxpayers have been generally unsuccessful in using the substantial compliance doctrine to excuse their noncompliance with the requirements under sec_1_170a-13 income_tax regs for example in 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir the court decided whether taxpayers were entitled to charitable_contribution deductions for shares of nonpublicly traded stock contributed to qualified organizations the taxpayers in hewitt failed to obtain a qualified_appraisal before filing their returns for the years at issue instead determining the amounts of the charitable_contribution deductions from the average per-share price of the stock traded in arm’s-length transactions at approximately the same time as the contributions we held the taxpayers were not entitled to deductions greater than those the commissioner allowed because to hold otherwise would have created an exemption from the clear statutory and regulatory requirements that congress did not intend in rejecting the applicability of the substantial compliance doctrine and bond the court noted that the appraisal requirements may not be entirely procedural so as to justify the application of the substantial compliance rules under any and all circumstances id pincite we have more recently limited the role of the substantial compliance doctrine as a cure-all for appraisals lacking a valuation method or specific basis for the determined value in scheidelman v commissioner tcmemo_2010_151 100_tcm_24 quoting friedman v commissioner tcmemo_2010_45 99_tcm_1175 alteration in original this court characterized the valuation method and specific basis underlying the value as essential because ‘without any reasoned analysis the appraiser’s report is useless ’ similarly in friedberg v commissioner tcmemo_2011_238 102_tcm_356 we recognized that the method of valuation and specific basis requirements in sec_1_170a-13 and k income_tax regs relate to the substance or essence of the contribution and are consequently beyond the reach of the substantial compliance doctrine the substantial compliance doctrine has continuing but limited application in a post- sec_170 world this court previously harmonized bond and hewitt as offering a standard by which we can consider whether petitioners provided sufficient information to permit respondent to evaluate their reported contributions as intended by congress smith v commissioner tcmemo_2007_368 94_tcm_574 aff’d 364_fedappx_317 9th cir in view of cases such as scheidelman and friedberg the prevailing view is that where the appraisal contained sufficient information to allow the commissioner to evaluate the contribution and unconditionally included the valuation method and specific basis for the valuation the taxpayer’s substantial compliance will adequately serve the purpose congress intended with these principles in mind we turn to whether the appraisal included a method of valuation and specific basis for the determined value we hold it did not iv mandatory requirements a method of valuation to constitute a qualified_appraisal for purposes of sec_170 the appraisal must include the method of valuation employed to determine the fair_market_value of the contributed_property such as the income market data and replacement-cost- less-depreciation approaches see sec_1_170a-13 income_tax regs previously recognized methodologies for valuing an easement include the market- data approach see eg id and the before and after approach see eg 135_tc_471 aff’d 668_f3d_888 7th cir sec_1_170a-14 ii income_tax regs in substance petitioners argue that mr rosado used the before and after approach to determine the easement’s value when they claim the appraisal equates the fair_market_value of the easement to ‘the decrease in fair_market_value of the subject property caused by the restrictions placed on the subject property because of the easement ’ respondent replies that the appraisal failed to analyze the purported restrictions the servitude imposed on 10the market data approach also known as the comparable sales approach determines the donated easement’s fair_market_value from a substantial record of sales of easements comparable to the donated easement eg purchases pursuant to a governmental program see sec_1_170a-14 income_tax regs the subject property and as a result did not constitute a valuation method we agree with respondent the before and after method approximates the easement’s fair_market_value by measuring the difference between the fair_market_value of the property without regard to the easement before value and the fair_market_value of the property encumbered by the easement after value see sec_1_170a-14 and ii income_tax regs in hillborn v commissioner 85_tc_677 we described the methodology for computing the before and after values as follows before value before value is arrived at by first determining the highest_and_best_use of the property in its current condition unrestricted by the easement at this stage the suitability of the property’s current use under existing zoning and market conditions and realistic alternative uses are examined any suggested use higher than current use requires both closeness in time and reasonable probability next to the extent possible the three commonly recognized methods of valuing property capitalized net operating income replacement cost and comparable sales are used but are modified to take into account any peculiarities of the property which impact on the relative weight to be afforded each respective method after value after value is arrived at by first determining the highest_and_best_use of the property as encumbered by the easement at this stage the easement’s terms and covenants are examined individually and collectively and compared to existing zoning regulations and other controls such as local historic preservation ordinances to estimate whether and the extent to which the easement will affect current and alternate future uses of the property next the above-mentioned three approaches to valuing property are again utilized to estimate the value of the property as encumbered by the easement mr rosado determined the before value of the subject property using the market data approachdollar_figure he identified five sales of similar properties and adjusted the sale price of each comparable for factors such as front and depth lot footage view condition gross living area heating and cooling components customized kitchens and baths and the presence of a porch patio deck and or fireplace mr rosado treated the adjusted comparable sale prices as representing a range of values for the subject property’s estimated final value in reconciling the subject property’s dollar_figure million indicated value mr rosado gave greater import to more recent sales though his methodology if any for weighting each comparable is not explained in the appraisal with respect to the subject property’s after value mr rosado concluded that the market data approach could not be used because sales of comparable eased properties were not available to him specifically mr rosado recognized that because of the lack of market data he was unable to precisely estimate the extent to which the loss in value will result from the facade easement he went on to 11mr rosado also used the cost approach to derive an indicated value of the subject property of approximately dollar_figure million we do not discuss this method because the appraisal used the market data approach to determine the subject property’s before value provide a survey of easements and cited historical precedents such as hillborn v commissioner 85_tc_677 699_fsupp_578 e d la and an article prepared by an irs employee entitled facade easement contributions to conclude that the encumbrance reduced the subject property’s before value by approximately he also stated that this figure is based on the appraiser’s experience as to what the internal_revenue_service sic has found acceptable on prior appraisals this court in scheidelman v commissioner tcmemo_2010_151 was presented with an appraisal report identical in all material respects including the typographical errors to the one petitioners obtaineddollar_figure the scheidelmans donated to nat a historic facade easement on property they owned within the fort greene historic_district of brooklyn the scheidelmans like petitioners hired an mmj appraiser to appraise their property the appraiser in scheidelman similarly to mr rosado estimated the after value of the property by applying a fixed percentage of to the property’s before value and relying on the same historical precedents mr rosado cited this court held that the scheidelmans were not entitled to a charitable_contribution_deduction for the facade easement donation to nat because 12the record includes a copy of the appraisal at issue in scheidelman v commissioner tcmemo_2010_151 100_tcm_24 they failed to secure a qualified_appraisal in support of that holding the court rejected the proposition that applying a set percentage to a property’s before value provided a method or specific basis for determining a property’s after value we find scheidelman to be directly on point petitioners assert that mr rosado applied the before and after value method as described in hillborn we disagree the appraisal does not illustrate that mr rosado determined the highest_and_best_use of the subject property encumbered by the easement nor does the report indicate that he examined the easement’s terms and covenants to estimate whether if at all the easement would affect the future use of the subject property as far as the appraisal suggests mr rosado did not use the income cost or replacement-cost approach to extrapolate the fair_market_value of the subject property as encumbered by the easement applying a fixed percentage to the before value of the subject property without explanation does not constitute a valuation method under sec_1 170a- c income_tax regs see scheidelman v commissioner t c m cch pincite see also evans v commissioner tcmemo_2010_207 100_tcm_275 n applying a fixed percentage to a property’s before value without analysis linking the percentage discount to the specific property involved may not constitute a method of valuation nicoladis v commissioner tcmemo_1988_163 55_tcm_624 hillborn should not be read to mean that a general ‘10-percent rule’ has been established with respect to facade donations s rept no pincite 1980_2_cb_599 the before and after method should not be applied mechanically merely selecting a set percentage based upon a range of discounts that courts or the internal_revenue_service previously did not challenge is not a method at all but rather is conjecture lacking analysis to support the value claimed accordingly we conclude the appraisal lacked a method of valuation b specific basis for the appraised value a qualified_appraisal under sec_170 must include the specific basis for the valuation see sec_1_170a-13 income_tax regs we conclude the appraisal did not include a specific if any basis for calculating the after value mr rosado observed that a facade easement can and often does have an effect on the marketability and the market_value of a property he noted the presence of the facade conservation_easement would alter the market_value of the subject property on account of his conclusion that comparable sales of eased properties were unavailable for market data analysis mr rosado sought guidance from various court decisions including our decision in hillborn after summarizing the facts in hillborn and acknowledging that this court specified the methodology to be followed in quantifying the loss mr rosado concluded in summary fashion that the value of a facade easement tends to be between and of the total value of the property we question mr rosado’s reliance on hillborn the court in hillborn stated without qualification that the easement’s terms and covenants must be analyzed individually and collectively and compared to existing zoning restrictions and preservation laws to estimate the extent to which the easement affects the subject property’s fair_market_value hillborn v commissioner t c pincite the appraisal does not meaningfully analyze any of these factors in the exact words of the report in scheidelman the appraisal in this case states for most attached row properties in new york city where there are many municipal regulations restricting changes to properties located in historic districts the facade easement value tends to be about - of the total value of the property that figure is based on the appraiser’s experience as to what the internal_revenue_service sic has found acceptable on prior appraisals in scheidelman we stated that identical language failed to explain how the specific attributes of the subject property led to the value determined in the underlying appraisal see scheidelman v commissioner t c m cch pincite we again find scheidelman to be directly on point petitioners’ claim that mr rosado explained the additional restrictions on the homeowner resulting from the donation of a preservation easement is not supported by the appraisal while the appraisal generally cites elements that may affect the value of eased properties mr rosado never expounds upon how if at all the factors affected the fair_market_value of the encumbered subject propertydollar_figure nor does the appraisal suggest that mr rosado qualitatively analyzed the easement’s terms and covenants to determine the extent to which if at all the encumbrance protected the subject property noticeably absent from the appraisal is consideration that irrespective of the easement new york city law already precluded petitioners from altering the 13page of the addendum lists the following elements which mr rosado claimed negatively affect property values of eased properties - within the sales comparison approach a loss that can be shown from sales of eased properties in comparison with comparable properties not so eased - the loss of the right to develop up to the maximum density allowed under zoning codes - maintenance and insurance requirements that may be in excess of properties not eased - the loss that may occur if market preference changes as to exterior design color windows doors roof lines etc - the national architectural trust owns the rights of prior approval of the facade maintenance and other restricts sic signs paint liens certain restrictions of the entire exterior portion of the subject property subject property unless the change was approved by the landmarks preservation commission lpc dollar_figure see n y city admin code sec a in deciding whether to allow such an alteration the new york city administrative code requires lpc to consider whether the alteration would change destroy or affect any exterior architectural feature of the subject property and in the case of an improvement whether the addition would be inharmonious with the external appearance of neighboring improvements id sec a the appraisal does not specifically mention these restrictions or any other specific bases in support of the proffered reduction in value factor equally troubling is that mr rosado apparently valued a property interest greater than the one petitioners contributed the appraisal’s addendum states that nat owns the rights of ‘prior approval’ of the facade maintenance and other restricts sic signs paint liens certain restrictions of the entire exterior portion of the subject property emphasis added however the deed of easement is clear that petitioners contributed only an easement protecting that portion of the facade visible from the street level opposite the subject property 14lpc is a new york city agency responsible for identifying and designating new york city landmarks and historic districts see east llc v commissioner t c m cch pincite n c conclusion we conclude the appraisal was not a qualified_appraisal because it failed to include a valuation method or a specific basis for the value determined as required under sec_1_170a-13 and k income_tax regs assuming arguendo that the requirements of sec_1_170a-13 and k income_tax regs are discretionary as opposed to mandatory which they are not our result in this case would be unchanged we find that in addition to failing to substantially comply with the requirements of sec_1_170a-13 and k income_tax regs the appraisal had defects which lead us to conclude that the substantial compliance doctrine does not apply in this case v directory requirements a overview respondent asserts that the appraisal in addition to not including a method of valuation or a specific basis for the valuation fails to satisfy the requirements of sec_1_170a-13 and b and ii a c d f g and i income_tax regs petitioners contend that the appraisal actually or substantially complied with each of these requirements the following factors inform our conclusion that the appraisal when taken as a whole did not actually or substantially comply with the requirements of sec_1_170a-13 income_tax regs b appraisal made earlier than days before the contribution date the regulations impose a timeliness requirement that the appraisal be made no earlier than days before the contribution date and no later than the extended due_date of the federal_income_tax return on which the deduction is first claimed see sec_1_170a-13 income regs petitioners assert that the foregoing 60-day period is calculated by reference to the date on which petitioners delivered the deed of easement to nat ie date respondent answers that new york law regards the date of contribution as the recordation date ie date we agree with respondent petitioners misplace reliance on the general_rule that a valid inter_vivos gift is complete when in addition to meeting other requirements a donor irrevocably transfers present legal_title dominion and control of the entire gift to the donee see eg kaplan v commissioner tcmemo_2006_16 91_tcm_695 the nature of the property rights transferred is determined under state law and the appropriate tax treatment of those rights is determined by reference to federal_law 472_us_713 137_tc_159 carpenter v commissioner tcmemo_2012_1 103_tcm_1001 citing estate of lay v commissioner tcmemo_2011_208 102_tcm_202 thus it is new york law that governs when the easement is regarded as complete under new york law an instrument purporting to create convey modify or terminate a conservation_easement is not effective unless recorded n y envtl conserv law sec mckinney insofar as new york law does not regard an easement contribution as effective until the recordation date we conclude that the contribution date for an easement on real_property in new york is the recording date to satisfy the temporal regulatory requirement therefore the appraisal must have been dated no earlier than the start of the 60-day period described in sec_1_170a-13 income_tax regs ie date and no later than the extended due_date of the return ie date petitioners rely on cases such as manhattan life ins co v cont’l ins cos n y 2d and 973_fsupp_338 e d n y to support their position that the contribution date is the date on which they delivered the deed of easement to nat we find that reliance misplaced each case petitioners rely on addresses deeds of real_property but not the distinct conservation_easement permitted under new york law a conservation_easement may be created or conveyed only by an instrument conforming to specific statutory provisions see n y envtl conserv law sec allowing the creation or conveyance of a conservation_easement under those provisions a conservation_easement shall not be effective unless recorded see id the cases petitioners rely on do nothing to modify the statutory rule whether the appraisal date is credited as being the earlier as-of date ie date or the later signed date ie date the appraisal was not made within days of the contribution date crediting the appraisal as being made on the as-of date of date means that the appraisal was made days before the recordation date we think the better date for computing the 60-day period in sec_1_170a-13 income_tax regs is date because mr rosado inspected the subject property and determined its value as of that date even if we credited the appraisal as being made on its signature date ie date which we do not the appraisal was still obtained days before the recording date under either scenario the appraisal was not made within days of the contribution date consequently we conclude that the appraisal did not actually comply with the temporal requirement of sec_1_170a-13 income_tax regs in consol investors grp v commissioner tcmemo_2009_290 98_tcm_601 this court concluded that a partnership which obtained an appraisal report three months too early nevertheless substantially complied with the qualified_appraisal regulation while our decision in consol investors grp may support petitioners’ position that their timing miscalculation should be viewed as insubstantial we do not render an opinion on this point because as we conclude their cumulative failures preclude a finding that they obtained a qualified_appraisal we think this result congruous because as we discuss infra pp consol investors grp is otherwise distinguishable from the instant case c record unclear as to whether appraisal prepared by a qualified_appraiser regulations require that a qualified_appraisal be prepared signed and dated by a qualified_appraiser as defined in sec_1_170a-13 income_tax regsdollar_figure sec_1_170a-13 income_tax regs we are not persuaded on the record before us that mr rosado or mr knobel was a qualified_appraiser in the 15while we recognize that qualified_appraiser is now defined in sec_170 that section was not in effect at the time petitioners filed the return see pension_protection_act of pub_l_no sec c stat pincite effective for appraisals prepared with respect to returns filed after date appraisal merely lists the state certification numbers of messrs rosado and knobel petitioners claim that local law and web site printouts from the state of new york department of state division of licensing services establish that messrs rosado and knobel were qualified appraisers in we disagree the documents upon which petitioners rely merely prove that messrs rosado and knobel were licensed as certified residential real_estate appraisers from at least date through date in the case of mr knobel and date in the case of mr rosado neither printout nor any other documentary_evidence confirms that messrs rosado and knobel were licensed by the state of new york in as discussed below we conclude that this issue presents genuine issues of material fact as to whether the reasonable_cause exception of sec_170 applies d contributed_property not described the appraisal neither describes the contributed easement accurately nor in sufficient detail for a person unfamiliar with the property to ascertain whether the appraised property and the contributed_property were one and the same see sec_1_170a-13 income_tax regs petitioners contend that the appraisal sufficiently describes the property because it states that nat owns the rights of ‘prior approval’ of the facade maintenance and other restricts sic signs paint liens certain restrictions of the entire exterior portion of the subject property emphasis added however as discussed above the deed of easement protected only that portion of the subject property’s facade visible from the street level opposite that property the appraisal’s conclusion that the fair_market_value of the easement petitioners donated was dollar_figure is flawed in that mr rosado valued a property interest greater than that actually contributed by petitioners in this regard the appraisal does not accurately describe the easement respondent contends and we agree that the appraisal is also unclear that the appraised property was the easement and not the subject property itself the appraisal cover page is misleading when it states that the appraised property is a single_family_residence and office--not the easement a letter enclosed with the appraisal likewise states that the appraisal is intended to estimate the fee simple property rights of the subject property--not the easement the appraisal’s first page is also unclear when it states that there were no adverse easements observed other than typical utilities the first suggestion that the appraisal purports to value the easement is the statement on the appraisal’s second page that this appraisal is made ‘as is’ and is intended to estimate the impact on the subject property if granted an ‘architectural facade easement ’ setting aside the inconsistencies between the first and second pages of the appraisal the next clue that mr rosado purported to value the easement and not the subject property is not made until the addendum even assuming that the second page of the appraisal sufficiently describes the easement which it does not we would not conclude that the requirements of sec_1_170a-13 income_tax regs have been met the addendum states that one copy of the deed of easement is attached to the appraisal however the appraisal attaches two blank unexecuted copies of the deed of easement one revised in date and the second revised in date neither deed of easement describes the contribution date the location of the subject property the protected facade a legal description of the property or information identifying the mortgages held on the subject property we decline to conclude that an individual unfamiliar with easements or one familiar with easements for that matter would have been able to determine that the appraised property was also the contributed_property e actual or expected contribution date not included a qualified_appraisal must include the actual or expected contribution date see sec_1_170a-13 income_tax regs petitioners contend that the requirements of that section are met insofar as the addendum states that they were contemplating a donation of a conservation_easement and because nat acknowledged the donation on date as stated on the form_8283 we disagree the appraisal clearly did not specify the actual or expected contribution date as required by the qualified_appraisal regulation requiring an appraisal to include the actual or expected date of the contribution allows an individual such as the commissioner’s revenue_agent to compare the appraisal and contribution dates for purposes of isolating fluctuations in the property’s fair_market_value between those dates including a statement that petitioners are contemplating a donation does not satisfy the clear and unambiguous requirement that the appraisal include the actual or expected contribution date we therefore conclude that the appraisal did not actually comply with sec_1_170a-13 income_tax regs petitioners’ reliance on the form_8283 as a means of curing the absence of the contribution date from their appraisal is unpersuasive this court in simmons v commissioner tcmemo_2009_208 98_tcm_211 aff’d 646_f3d_6 d c cir concluded that an appraisal report which omitted the contribution date substantially complied with the qualified_appraisal regulation because the form_8283 specified the date on which the contributed_property was received while simmons tends to support the position that form_8283 might be used to cure an appraisal omitting the actual or expected contribution date we decline to render an opinion on this point in the light of the appraisal’s collective failures this result is appropriate because as we discuss infra pp simmons is distinguishable from this case we add that sec_1_170a-13 income_tax regs focuses on whether the appraisal is qualified and not on the donee’s understanding of the actual or expected contribution date to allow nat as the donee to satisfy the requirements of a qualified_appraisal runs afoul of the impartiality requirements found elsewhere in the regulations cf sec_1 170a- c i income_tax regs the donee may not also be the qualified_appraiser f terms of agreement not disclosed the appraisal does not include the terms of any agreement or understanding entered into or expected to be entered into between petitioners and nat that relate to the use sale_or_other_disposition of the contributed_property see sec_1_170a-13 income_tax regs the unexecuted deeds of easement attached to the appraisal are not the same as the deed of easement petitioners and nat executed respondent asserts and we agree that those deeds of easement do not include the terms of any agreement that relates to the use sale_or_other_disposition of the easement that petitioners contributed we add that the appraisal also fails to mention the mortgages on the subject property or whether nat’s rights were affected by their existence we conclude that petitioners neither actually nor substantially complied with the requirements of sec_1_170a-13 income_tax regs g appraisers’ background experience and other relevant information not included the appraisal does not describe mr rosado’s or mr knobel’s background experience education and membership if any in professional appraisal associations as required by sec_1_170a-13 income_tax regs as discussed above petitioners assert that local law and printouts from the state of new york department of state division of licensing services web site establish that messrs rosado and knobel were qualified appraisers in although we have judicially noticed local regulations concerning education and experience licensing requirements see evans v commissioner t c m cch pincite petitioners do not ask that we do so here see fed r evid d we decline to do so sua sponte h not clear that appraisal was made for income_tax purposes the appraisal does not include a specific statement as required by sec_1_170a-13 income_tax regs that it was made for federal_income_tax purposes petitioners contend that the requirements of that section are met insofar as the appraisal states if certain criteria are met the owner sic may also receive a federal_income_tax deduction_equivalent to the value of the rights given away to a charitable or government organization we disagree acknowledging that the appraisal was made for federal_income_tax purposes is not insignificant such a statement serves as notice to the appraiser that he or she may be subject_to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability and as a result that appraisals he or she prepared may be disregarded pursuant to u s c sec c cf sec_1_170a-13 income_tax regs requiring a qualified_appraiser to declare on the appraisal_summary that he or she understands that intentionally false or fraudulent overstatements of the property valued may result in civil penalties and disciplinary action an acknowledgment that petitioners may be allowed a federal_income_tax deduction for their contribution fails to actually comply with the straightforward regulatory requirement nor does it demonstrate that the appraisers acknowledged the ramifications of overstating the easement’s value we have previously found that neglecting to include a statement that an appraisal was made for income_tax purposes was an insubstantial omission in consol investors grp v commissioner t c m cch pincite and simmons v commissioner t c m cch pincite even if we viewed petitioners’ omission as inconsequential which we do not the appraisal would still not be a qualified_appraisal because the report’s cumulative failures preclude such a finding i wrong measure of value a qualified_appraisal must include the appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution sec_1_170a-13 income_tax regs emphasis added in turn sec_1_170a-1 income_tax regs specifies that fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts the regulatory definition of fair_market_value is the same measure of value adopted by the supreme court and this court see eg 411_us_546 120_tc_174 aff’d in part vacated in part and remanded sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir in adopting market_value and not fair_market_value as its measure of value the appraisal applies the wrong standard of valuedollar_figure the appraisal defines the term 16the appraisal uses market_value and fair_market_value interchangeably we conclude the appraisal adopted market_value and not fair_market_value as its continued market_value consistent with the uniform standards of professional appraisal practice uspap as follows the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale the buyer and seller each acting prudently knowledgeably and assuming the price is not affected by undue stimulus implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby buyer and seller are typically motivated both parties are well informed or well advised and each acting in what he considers his own best interest a reasonable_time is allowed for exposure in the open market payment is made in terms of cash in u s dollars or in terms of financial arrangements comparable thereto and the price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone associated with the sale fn ref omitted we observed in didonato v commissioner tcmemo_2011_153 101_tcm_1739 n and we note again here that although market_value adopts selective elements of fair_market_value the two are not identical compare sec_1_170a-1 income_tax regs defining fair_market_value with uspap advisory opinion defining market_value in using the wrong standard of value the appraisal fails to actually or substantially comply with the clear and unambiguous requirement of sec_1_170a-13 income_tax regs continued measure of value because the appraisal’s enclosure letter stated that the estimated market_value of the subject property as of date is dollar_figure j additional substantial compliance considerations petitioners misplace reliance on cases such as 100_tc_32 evans v commissioner tcmemo_2010_207 100_tcm_275 consol investors grp tcmemo_2009_290 98_tcm_601 and simmons v commissioner tcmemo_2009_208 98_tcm_211 to support their position that they should prevail on substantial compliance grounds at the outset it is worth noting that these cases were each decided before our decision in friedberg v commissioner tcmemo_2011_238 102_tcm_356 in which we concluded that the method of valuation and specific basis requirements related to the substance or essence of the contribution thereby making the substantial compliance doctrine defenseless to cure defects related to those requirements bond and consol investors grp are distinguishable from the instant case in that petitioners unlike the taxpayers in those cases did not provide to respondent the information required in the regulations at any time see bond v commissioner t c pincite consol investors grp v commissioner t c m cch pincite by curing the defects in their appraisals at the audit stage the taxpayers in bond and consol investors grp complied with the principal objective of defra sec though they did not meet the literal requirements of the regulations interpreting that law cf hewitt v commissioner t c pincite the principal objective of section is to provide a mechanism whereby the commissioner would obtain sufficient return_information in support of the claimed valuation of charitable_contributions of property in evans v commissioner t c m cch pincite we stated that any encumbrance on real_property howsoever slight would tend to have some negative effect on that property’s fair_market_value we noted further however that taxpayers must produce sufficient credible_evidence in respect of the easement’s fair_market_value to fix their entitlement to a charitable_contribution_deduction nothing in evans suggests that an appraiser need not rely on a method of valuation to buttress his or her conclusion that an easement affects the property’s fair_market_value to the contrary we cautioned that applying a fixed discount of a property’s before-donation market_value without any analysis tying the percentage discount to the specific property involved may not constitute a before-and-after valuation under the regulations id pincite n thus we read evans as bolstering respondent’s position not weakening it in simmons v commissioner t c m cch pincite this court found that the appraisal at issue was qualified because in addition to other reasons the appraiser took into account statistics gathered by the donee organization and the appraisal identified the method of valuation used and the basis for the valuations reached the appraisal in this case does not contain a statistical analysis a valuation method or a specific basis for the valuation we thus find the instant case distinguishable from simmons and consider scheidelman directly on point k conclusion on the basis of the foregoing we conclude that the appraisal neither actually nor substantially complied with the requirements of sec_1_170a-13 income_tax regs we are mindful that the appraisal met some of the requirements in sec_170 and sec_1_170a-13 income_tax regs specifically the appraisal did not involve a prohibited appraisal fee based upon a percentage or set of percentages of the subject property’s appraised value see sec_1 170a- c i d income_tax regs the appraisal also listed the name business address and state certification numbers of mr rosado see sec_1 170a- c ii e income_tax regs when viewing the multiple defects found elsewhere in the appraisal however we decline to conclude that the substantial compliance doctrine controls this case it follows that the appraisal petitioners attached to their return was not a qualified_appraisal vi whether reasonable_cause excuses petitioners’ noncompliance we have concluded that the appraisal did not actually or substantially comply with the requirements of sec_170 and sec_1_170a-13 income_tax regs petitioners next assert that the reasonable_cause exception of sec_170 excuses their noncompliance respondent does not address this point relying instead on the general_rule that taxpayers who fail to obtain a qualified_appraisal are denied a deduction under sec_170 on the record before us we must conclude that there are genuine issues of material fact as to whether petitioners’ noncompliance should be excused on the ground of reasonable_cause to be sure there are factual questions surrounding whether messrs rosado and knobel were qualified appraisers when the appraisal was completed whether petitioners provided them with necessary and accurate information and whether petitioners reasonably believed messrs rosado and knobel to be competent advisers who had sufficient expertise to justify reliance among others cf 115_tc_43 listing factors to be evaluated when deciding whether a taxpayer relied upon a professional with reasonable_cause and in good_faith aff’d 299_f3d_221 3d cir accordingly respondent’s motion will be granted in that petitioners did not obtain a qualified_appraisal whether petitioners can avail themselves of the reasonable_cause exception of sec_170 is an issue best decided following trial in reaching our decision on the adequacy of the appraisal we have considered all arguments made and to the extent that we have not specifically addressed them we conclude that they are irrelevant moot or without merit to give effect to the foregoing an appropriate order will be issued denying petitioners’ motion and granting respondent’s motion to the extent stated herein
